      Case 3:20-cv-00199-H-MDD Document 9 Filed 08/05/21 PageID.55 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                          UNITED STATES DISTRICT COURT
14                        SOUTHERN DISTRICT OF CALIFORNIA
15
16   MARKEL TATE,                                        Case No.: 20-cv-00199-H-MDD
17                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
18   v.                                                  ORDER PERMITTING SERVICE BY
     CORRECTIONAL OFFICER OWENS;                         PUBLICATION
19
     CORRECTIONAL OFFICER RIOS,
20   SGT. ALEXANDER; SGT. GARCIA,                        [Doc. No. 8.]
21                                   Defendants.
22
23         On May 11, 2021, the Clerk set a hearing for an order to show cause for failure to
24   prosecute. (Doc. No. 5.) The Court held the hearing on June 14, 2021, and Chijioke Ikonte
25   appeared on behalf of Plaintiff Markel Tate (“Plaintiff”). (Doc. No. 6.) The Court
26   ultimately declined to dismiss the case. (Doc. No. 7 at 2.) Instead, the Court gave Plaintiff
27   thirty days to file a proof of service or else face dismissal. (Id.) Plaintiff’s thirty-day
28   deadline expires August 6, 2021. (See id.)

                                                     1
                                                                                 20-cv-00199-H-MDD
         Case 3:20-cv-00199-H-MDD Document 9 Filed 08/05/21 PageID.56 Page 2 of 3



 1           On August 4, 2021, Plaintiff filed a motion for an order permitting service by
 2   publication. (Doc. No. 8.)1 Federal Rule of Civil Procedure 4(e)(1) permits service in
 3   accordance with the law of the state “where the district court is located or where service is
 4   made.” California permits service by publication with a court order only “if upon affidavit
 5   it appears to the satisfaction of the court in which the action is pending that the party to be
 6   served cannot with reasonable diligence be served in another manner and that . . . [a] cause
 7   of action exists against the party.” Cal. Civ. Proc. Code § 415.50(a)(1).
 8           Here, Plaintiff fails to demonstrate that he used reasonable diligence to locate
 9   Defendants Officer Owens, Officer Rios, Sergeant Alexander, and Sergeant Garcia
10   (collectively, “Defendants”). According to a declaration submitted by Plaintiff’s attorney,
11   Plaintiff only attempted to serve Defendants twice since filing the complaint. (See Doc.
12   No. 8-1, Ikonte Decl. ¶ 3, 9.) Further, Plaintiff possessed potentially helpful information
13   that was not used in these initial service attempts. (See id. ¶ 7 & Ex. A.) Plaintiff’s attorney
14   provided this information to the Richard J. Donovan State Prison litigation coordinator on
15   August 4, 2021, the same day Plaintiff filed the instant motion. (Id.) Plaintiff’s attorney
16   is still waiting to hear back from the litigation coordinator. (Id. ¶ 8.) As a result, Plaintiff’s
17   motion is premature. Watts v. Crawford, 896 P.2d 807, 811 n.5 (1995) (explaining due
18   process requires use of service by publication “only as a last resort” after “exhaustive
19   attempts to locate the defendant”).
20           Moreover, Plaintiff’s motion fails to meet the statutory requirements of section
21   415.50(a)(1) of the California Code of Civil Procedure. Pursuant to section 415.50(a)(1),
22   a court may only order service by publication in California if the requesting party submits
23   an affidavit containing facts demonstrating a cause of action exists. Harris v. Cavasso, 137
24   Cal. Rptr. 410, 411 (Ct. App. 1977).                In other words, the plaintiff must “provide
25   independent evidentiary support, in the form of a sworn statement of facts, for the existence
26
27   1
               The Court, pursuant to its discretion under Local Rule 7.1(d)(1), determines that Plaintiff’s motion
28   is fit for resolution without oral argument and submits it on the papers. Accordingly, the Court vacates the
     hearing on the motion scheduled for September 7, 2021.

                                                           2
                                                                                               20-cv-00199-H-MDD
      Case 3:20-cv-00199-H-MDD Document 9 Filed 08/05/21 PageID.57 Page 3 of 3



 1   of a cause of action against the defendant.” McNamara v. Sher, No. 11-CV-1344-BEN-
 2   WVG, 2012 WL 760531, at *4 (S.D. Cal. Mar. 8, 2012). Here, Plaintiff submits some
 3   documents detailing Plaintiff’s allegations against Defendants. (Ikonte Decl. ¶ 7 & Ex. B.)
 4   But the Court is unclear whether the allegations referenced in these documents were made
 5   under the penalty of perjury. As such, Plaintiff’s motion is not supported by an affidavit
 6   showing that “a cause of action exists” against Defendants. See Harris, 137 Cal. Rptr. at
 7   411 (holding statute only permits showing by affidavit); Colonize Media, Inc. v. Palmer,
 8   No. 120CV01053DADSAB, 2021 WL 1839697, at *3 (E.D. Cal. May 7, 2021)
 9   (“California courts have held that an [sic] declaration by counsel, and even a verified
10   complaint, are insufficient to meet the jurisdictional requirement.”); see also Olvera v.
11   Olvera, 283 Cal. Rptr. 271, 276 (Ct. App. 1991) (explaining courts must strictly comply
12   with statutory requirements because due process disfavors service by publication).
13         For the foregoing reasons, the Court denies Plaintiff’s motion for an order permitting
14   service by publication without prejudice. That being said, one final extension of time for
15   service is appropriate. Accordingly, the Court gives Plaintiff an additional thirty (30) days
16   from the date of this Order to file a proof of service indicating that he properly served
17   Defendants or else face dismissal.
18         IT IS SO ORDERED.
19   DATED: August 5, 2021
20
                                                   MARILYN L. HUFF, District Judge
21                                                 UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                                   3
                                                                                 20-cv-00199-H-MDD
